

114 S1499 IS: Vehicle-to-Infrastructure Safety Technology Investment Flexibility Act of 2015
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1499IN THE SENATE OF THE UNITED STATESJune 3, 2015Mr. Peters (for himself, Mr. Blunt, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to provide eligibility under certain highway programs for
			 projects for the installation of vehicle-to-infrastructure communication
			 equipment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vehicle-to-Infrastructure Safety Technology Investment Flexibility Act of 2015. 2.Vehicle-to-infrastructure communication equipment projects (a)Vehicle-to-Infrastructure communication equipment definedSection 101(a) of title 23, United States Code, is amended by adding at the end the following:
				
 (35)Vehicle-to-infrastructure communication equipmentThe term vehicle-to-infrastructure communication equipment means equipment that provides a wireless exchange of critical safety and operational data between highway infrastructure and vehicles, intended primarily to avoid or mitigate vehicle collisions and enable a wide range of other safety, mobility, and environmental benefits..
 (b)Eligible projects under national highway performance programSection 119(d)(2) of such title is amended by adding at the end the following:  (Q)Installation of vehicle-to-infrastructure communication equipment..
 (c)Eligible projects under surface transportation programSection 133(b) of such title is amended by adding at the end the following:  (27)Installation of vehicle-to-infrastructure communication equipment..
 (d)Eligible projects under highway safety improvement programSection 148(a)(4)(B) of such title is amended by adding at the end the following:  (xxv)Installation of vehicle-to-infrastructure communication equipment..